DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 at line 17-18 and claim 16 at lines 13-14 are objected to because of the following informality: a typo in the phrase “…a deformation force quantity that is force that restores bending of the insertion section….” It is suggested to omit the term “is force that” so the phrase reads “…a deformation force quantity that restores bending of the insertion section….” Appropriate correction is suggested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “a bendable section” in claim 1, which has structural support on page 10 lines 24-27 of the specification stating, “…respective source coils 72 are arranged in the bendable section 13 and the flexible tube section 14 at intervals in a longitudinal direction….” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "…configured to detect a force quantity acting on the distal end of the insertion section" in lines 6-8.  Claim 1 also recites “configured to change a force quantity acting on the distal end of the insertion section…” in lines 12-14. Therefore, is it unclear if “a force quantity” in claim 1 is the same “force quantity” as disclosed in claim 2. Appropriate correction is required. It is suggested to correct the limitation in claim 2 to “the force quantity” in line 7. 
Claim 3 recites the limitation “…a bend state acquired by a state acquisition element configured to acquire a bend state of the insertion section” in lines 3-5. Therefore it is unclear if the second “bend state” is referring back to the first “bend state” in the limitation or a new “bend state.” Appropriate correction is required. It is suggested to amend the limitation to state “…a bend state acquired by a state acquisition element configured to acquire the bend state of the insertion section.” 
Claim 10 recites the limitation “…a force quantity obtained by multiply the deformation force quantity by a constant of 0.8 to 1.2” in lines 21-23. Claim 1 also recites “configured to change a force quantity acting on the distal end of the insertion section…” in lines 12-14. Therefore, is it unclear if “a force quantity” in claim 1 is the same “force quantity” as disclosed in claim 10. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohline et al. (Patent No. US 6858005), hereinafter Ohline, in view of Ikeda (JP2016007434) hereinafter Ikeda. 
In regard to claim 1, Ohline discloses a flexible tube insertion apparatus (Fig. 1 colonoscope 10) comprising: an insertion section (Fig. 1 comprising distal portion 14 and body 12) having a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), and including a flexible tube section (Fig. 1 flexible body 12) 5configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bendable section (Fig. 1 steerable distal portion 14) that is connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side (see annotated Fig. 1 below) of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”), the insertion section (Fig. 1 comprising distal portion 14 and body 12) being to be inserted into an insertion target body (Fig. 1 [column 7 lines 15-17] “The body 12 of the colonoscope 10 has been lubricated and inserted into the colon C via the patient’s anus A.”) from 10the distal end side (see annotated Fig. 1 below). 

    PNG
    media_image1.png
    605
    383
    media_image1.png
    Greyscale

Ohline fails to disclose a flexible tube characteristic changer that is provided in the flexible tube section and configured to change a force quantity acting on the distal end of the insertion section from the insertion target body, by 15changing a characteristic of the flexible tube section; a force quantity analyzer configured to calculate information relating to a deformation force quantity that is force that restores bending of the insertion section on the proximal end side with respect to the flexible 20tube characteristic changer; and a flexible tube characteristic controller configured to control the flexible tube characteristic changer, based on the information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches a flexible tube characteristic changer (Fig. 3A hardness variable element 723) that is provided in the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721) and configured to change a force quantity acting on the (Fig. 7A near 71(7)) of the insertion section (Fig. 1 insertion unit 7) from the insertion target body (Fig. 17A [0071] “…a plurality of pressure detecting units 722E … detecting pressure from outside on the flexible tube portion 72…”), by 15changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); a force quantity analyzer (Fig. 9 control device 6A) configured to calculate information relating to a deformation force quantity ([0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.”) that is force that restores bending of the insertion section (Fig. 1 insertion unit 7) on the proximal end side (Fig. 1 near operating unit 8 opposite the distal end) with respect to the flexible 20tube characteristic changer (Fig. 3A hardness variable element 723); and a flexible tube characteristic controller (Fig. 4 operation controller 66) configured to control the flexible tube characteristic changer (Fig. 4 carriable stiffness element 723), based on the information relating to the deformation force quantity ([0026]) “The operation controller 66 applies voltage…to each hardness variable element 723 and sets the flexible tube portion 72 to a bending rigidity…”)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Ohline to have a flexible tube characteristic changer that is provided in the flexible tube section and configured to change a force quantity acting on the distal end of the insertion section from the insertion target body, by 15changing a characteristic of the flexible tube section; a force quantity analyzer configured to calculate information relating to a deformation force quantity that is force that restores bending of the insertion section on the proximal end side with respect to the flexible 20tube characteristic changer; and a flexible tube characteristic controller 
Furthermore, it known in the art before the effective filing date of the claimed invention that the ability to control the shape of a segment of an endoscope is necessary to avoid patient pain from pushing the endoscope into the body cavity. Even though a pushing force is exerted on the proximal end of an endoscope, the pushing force does not always get transfer to the distal end of the endoscope inside the body cavity. Instead, the pushing force can be transfer to an interior wall of the body cavity causing patient pain and the endoscope not advancing within the body cavity. Thus, one of ordinary skill in the art before thee effective filing date of the claimed invention would apply Ikeda’s solution for bendable control and shape control over individual segments of an endoscope while the insertion unit is in a patient’s body cavity to avoid patient pain and adequate endoscope advancement within the body cavity ([column 1 line 65 – column 2 line 11]).

In regard to claim 2, Ohline in view of Ikeda, as set forth above with respect to claim 1. Ikeda teaches wherein the force quantity analyzer (Fig. 9 control device 6A) is configured to- 53 - calculate an analysis force quantity (Fig. 11A drag force [0051] “..resistance force calculation unit 67 calculates the current resistance force FR of all segments 721 using each current drag DR loaded on all calculated segments 721…”) based on the deformation force quantity ([0017] bending rigidity), the flexible tube insertion apparatus further comprises:  5an external force detector (Fig. 2 pressure detecting unit 722E) that is disposed at the distal end of the insertion section and configured to detect a force quantity acting on the distal end of the insertion section ([0071] “For example, a plurality of pressure detecting units 722E (FIGS. 17A and 17B (a cross-sectional view) of the flexible tube portion 72 illustrated in FIG. 17A) for detecting pressure from outside on the flexible tube portion 72 to outputting pressure information indicating the pressure is provided for each of all the segments 721 forming the flexible tube portion 72.”; a comparator (Fig. 9 state quantity calculating unit 63) configured to compare magnitudes of a 10detection force quantity (outside pressure measure by pressure detecting units 722E) by the external force detector (Fig. 2 pressure detecting units 722E) and the analysis force quantity (Fig. 11A drag force [0051]) by the force quantity analyzer (Fig. 9 control device 6A); and a distal end force quantity setting circuitry ([0020] “The control device 6 is configured including a central processing unit CPU and the like, and comprehensively controls the operation of the endoscope 2 …according to the program (including the operation program) recorded in the memory….”) configured to set the analysis force quantity to be a 15distal end pushing force quantity when the comparator (Fig. 9 state quantity calculating unit 63) judges that the analysis force quantity (Fig. 11A drag force) is greater than the detection force quantity (outside pressure measure by pressure detecting units 722E), and the flexible tube characteristic controller (Fig. 4 operation controller 66)  is configured to change, when the comparator (Fig. 9 state quantity calculating unit 63) judges that the 20analysis force quantity (Fig. 11A drag force) is greater than the detection force quantity (outside pressure measure by pressure detecting units 722E), a characteristic ([0023] bending rigidity) of the flexible tube characteristic changer (Fig. 3A hardness variable element 723) until the detection force quantity by the external detector (Fig. 2 pressure detecting units 722E) exceeds the distal end pushing force quantity ([0071] “…based on a plurality of pressure information output from the plurality detecting units 722E… the state quantity calculating unit 63 calculates the pressure (corresponding to drag force DR) from outside of each of all the segments….).

In regard to claim 3, Ohline in view of Ikeda, as set forth above with respect to claims 1 and claim 2, Ikeda teaches wherein the force quantity analyzer (Fig. 9 control device 6) is configured to analyze- 54 - the distal end pushing force quantity (Fig. 11A drag force [0049] drag force applied from a body cavity wall to each segment 721 when the operator applies insertion force), based on bend shape ([0025] “…bending angle θ (each state amount indicating the state for each segment 721) of the target segment 721…”) of the insertion section (Fig. 1 insertion unit 7) calculated by a shape calculator (Fig. 9 state quantity calculating unit 63) based on a bend state acquired by a state acquisition element ([0025], Fig. 9, antenna 5) configured to acquire a bend 5state of the insertion section (Fig. 1 insertion unit 7, [0025] “the state quantity calculating unit 63 estimates the shape (a three-dimensional shape) of the flexible tube portion 72 (the insertion unit 7) based on the detection signal from the antenna 5.”)

In regard to claim 4, Ohline in view of Ikeda, as set forth above with respect to claims 1-3, Ikeda teaches further comprising the state acquisition element (Fig. 9 antenna) and the shape calculator (Fig. 9 state quantity calculating unit 63).

In regard to claim 7, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches wherein the flexible tube characteristic changer (Fig. 3A hardness variable element 723) is a bending stiffness changer configured to change bending stiffness of the insertion section (Fig. 1 insertion unit 7, [0023] “…the hardness variable element 723 applies a voltage from the control device 6 to the electrode 7231 (EPAM7233) via a signal cable (illustrated) that is drawn inside the flexible tube portion 72…the hardness (bending rigidity) of the hardness variable element 723 increases as the applied voltage value increases. That is, by changing the hardness of the hardness variable element 723, the bending rigidity of the segment 721 in which the hardness variable element 723 is built in also changes.).

In regard to claim 8, Ohline in view of Ikeda, as set forth above with respect to claim 1 and claim 2, Ikeda teaches wherein the distal end pushing force quantity (Fig. 7A-C drag force) is calculated by a (Fig. 1 insertion unit 7), an insertion length of the insertion section (Fig. 1 insertion unit 7) into the 10insertion target body, and a bending quantity of the insertion section (Fig. 1 insertion unit 7) in an oblique direction (Fig. 7A-7C [0036-0037], “…the insertion portion 7 is inserted into the large intestine, and the third segment C (in FIG. 7A, a heavily bent segment 721) of the insertion portion 7 is in contact with the curved body wall WA in the large intestine… Then, when only the bending rigidity … is lowered, the insertion portion 7 increases the bending amount …according to the insertion force (drag DR) applied from the operator to the insertion portion 7, and as a result, as shown in FIG. 7B, the tip portion is advanced in the tip direction (vertical direction) by d1 in length.”).

In regard to claim 9, Ohline in view of Ikeda, as set forth above with respect to claim 1, claim 2, and claim 8, Ikeda teaches wherein the distal end pushing force quantity (drag force) is calculated 15by using a friction coefficient of friction ([0051]“…current drag forces DR applied to all the calculated segments 721 and a dynamic friction coefficient μ (the same for all the segments 721) on a surface of the flexible tube portion 72.”) occurring between the distal end of the insertion section (Fig. 1 insertion unit 7) and the insertion target body.

In regard to claim 10, Ohline in view of Ikeda, as set for above with respect to claim 1 and 2, teaches wherein 20the force quantity analyzer (Fig. 9 control device 6) is configured to calculate, as the analysis force quantity (Fig. 11A drag force), a force quantity obtained by multiplying the deformation force quantity ([0017] bending rigidity), by a constant of 0.8 to 1.2. 
With respect to the constant of a range of 0.8 to 1.2, the constant range includes the number 1. When the multiplying the deformation force quantity by the number 1 to obtain the analysis force quantity, the deformation force quantity ends up equaling the analysis force quantity, which has already In re Aller states, “…it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05(II)(A)).  Here the constant range of 0.8 to 1.2 are workable ranges found by routine experimentation. Thus, the force quantity analyzer being configured to calculate, as the analysis force quantity, a force quantity obtained by multiplying the deformation force quantity by a constant of 0.8 to 1.2 is not invention and obvious to one skilled in the art before the effective filing date of the claimed invention.

In regard to claim 11, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches wherein the flexible tube characteristic changer (Fig. 3A hardness variable element 723) is formed of a shape memory alloy ([0069] “…the hardness variable element 723 is adopted as the rigidity variable portion…but Shape Memory Alloy (SMA) actuator 723D…may be adopted.”) the shape memory alloy being- 56 - capable of moving a bend shape of the flexible tube section in the same direction as a direction of bending of the bendable section ([0070] “…the SMA actuator 723D increases the hardness (flexural rigidity)…by changing the hardness of the SMA actuator 723d, the bending rigidity of the segment 721 in which the SMA actuator 723d is built is also changed.”) 

In regard to claim 13, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ohline teaches wherein the insertion section (Fig. 1 combination of body 12 and distal potion 14)) is a part of a colonoscope ([column 7 line 12-15] “Fig. 1 shows prior art colonoscope 10 being employed for a colonoscopic examination…the colonoscope 10 has a proximal handle 16 and an elongated body 12 with a steerable distal portion 14. 
Another embodiment of Ohline, which is also configured for a colonoscope, divides the insertion section (Fig. 2 body 21) into multiple segments (“When configured for use a colonoscope, the body 21 of the endoscope 20 may range typically from 135cm to 185cm in length…[and]…made in a variety of…configurations….” For example, “if the endoscope is a standard length of 180cm, a total of 18 segments (including the steerable distal end), each 10 cm long, could be combined to create a fully articulating, controllable endoscope” [column 4 line 65 – column 5 line 3]).
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Ohline with the second embodiment of Ohline by having the insertion section divided into multiple segments of 10 cm to include the steerable distal end, as taught by the second embodiment of Ohline, to gain the benefit of a creating “a fully articulating, controllable endoscope” [column 5 lines 2-3]. 
15HowerHow Although the first and second embodiments of Ohline fail to teach the flexible tube characteristic changer, Ikeda in the same field of endeavor, teaches the flexible tube characteristic changer (Fig. 3A, [0021] “hardness variable element 723 are built in each of the segments 721” of the flexible tube section 72). 
Though Ikeda is silent as to the length of each segment 721, the combination of the 10 cm segmented Ohline’s insertion section (body 21) with Ikeda’s hardness variable element 723 built into each segment would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the embodiments of Ohline with the teachings of Ikeda and have the flexible tube characteristic changer disposed over a predetermined length within 40 cm or less from the distal end of the insertion section, to obtain the benefit of a fully articulating and controllable endoscope.
Furthermore, it is known in the art before the effective filing date of the claimed invention that bending control over a segmented insertion section of an endoscope allows for manipulability of an identified segment while not changing the “hardness [or bendability] of other segments,” which can advance the insertion section through the body cavity and reduce pain caused by an insertion section segment pushing against a body cavity wall (Ikeda [0005]).    

In regard to claim 14, Ohline in view of Ikeda, as set forth above with respect to claim 1 and claim 7, teach wherein the flexible tube characteristic controller (Fig. 9 operation controller 66) is configured to control, when the deformation force quantity is a first magnitude, the bending stiffness changer so that bending stiffness of the bending 25stiffness changer becomes a first bending stiffness, and is configured to control, when the deformation force quantity is a second magnitude that is greater than the - 57 - first magnitude, the bending stiffness changer so that the bending stiffness of the bending stiffness changer becomes a second bending stiffness that is higher than the first bending stiffness ([0026] “The motion control unit 66 sets a predetermined number (2 or more) segments 721 established from the origin segment 721 to the base end side of the flexible tube portion 72 out of all segments 721 as segments 721 (target segments 721) to change the bending rigidity. As the target segment 721, it is not the predetermined number of segments 721 that are linked from the origin segment 721 to the base end side of the flexible tube portion 72, but the segment 721 adjacent to the origin segment 721 among the segments 721 connected from the origin segment 721 to the base end side; Alternatively, a predetermined number of segments 721 linked from the segment 721 as the reference to the base end side may be set relative to one segment 721 separated by only a predetermined number of segments 721.).

In regard to claim 15, Ohline discloses an insertion control apparatus (Fig. 1 colonoscope 10)  comprising: the insertion section (Fig. 1 comprising distal portion 14 and body 12) having a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), including a flexible tube section (Fig. 1 flexible body 12) configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a (Fig. 1 steerable distal portion 14) that is connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side (see annotated Fig. 1 below) of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”).
Ohline fails to disclose a force quantity analyzer configured to calculate information relating to a deformation force quantity that is force that restores bending of an insertion section on a proximal end side with respect to a flexible tube 10characteristic changer, the flexible tube characteristic changer being provided in the flexible tube section and configured to change a force quantity acting on the 20distal end of the insertion section from the insertion target body, by changing a characteristic of the flexible tube section; and a flexible tube characteristic controller configured to control the flexible tube characteristic changer, 25based on the information relating to the deformation force quantity.
However Ikeda, in the same field of endeavor, teaches a force quantity analyzer (Fig. 9 control device 6A) configured to calculate information relating to a deformation force quantity ([0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.”) that is force that restores bending of an insertion section (Fig. 1 insertion unit 7) on the proximal end side (Fig. 1 near operating unit 8 opposite the distal end) with respect to a flexible 20tube characteristic changer (Fig. 3A hardness variable element 723), the flexible tube characteristic changer (Fig. 3A hardness variable element 723) being provided in the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721) and configured to change a force quantity acting on the 20distal end of the insertion section (Fig. 1 insertion unit 7) from the insertion target body, by changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and a flexible tube characteristic controller (Fig. 4 operation controller 66) configured to control the flexible tube characteristic changer (Fig. 3A hardness variable element 723), 25based on the information relating to the deformation force quantity ([0026]) “The operation controller 66 applies voltage…to each hardness variable element 723 and sets the flexible tube portion 72 to a bending rigidity…”).

In regard to claim 16, Ohline discloses a flexible tube insertion support method- 58 - comprising: inserting an insertion section (Fig. 1 comprising distal portion 14 and body 12) into an insertion target body (Fig. 1 [column 7 lines 15-17] “The body 12 of the colonoscope 10 has been lubricated and inserted into the colon C via the patient’s anus A.”), the insertion section (Fig. 1 comprising distal portion 14 and body 12) having a distal end (Fig. 1 distal end of distal portion 14) and a proximal end (Fig. 1 near proximal handle 16), and including a flexible tube section (Fig. 1 flexible body 12) 5configured to passively bend ([column 7 lines 13-36] and [column 5 lines 3-6] “…a passive region proximal to the automatically controlled proximal region could be made of a flexible tubing member that can conform to an infinite variety of shapes.”), and a bendable section (Fig. 1 steerable distal portion 14) that is connected to the flexible tube section (Fig. 1 flexible body 12) on a distal end side of the flexible tube section (Fig. 1 flexible body 12) and configured to actively change its bend shape (column 7 lines 17-18 “utilizing the steerable distal portion 14 for guidance…”). 
Ohline fails to disclose changing a force quantity acting on the distal end 10of the insertion section from the insertion target body, by changing a characteristic of the flexible tube section; and calculating information relating to a deformation force quantity that is force that restores bending of the 15insertion section on the proximal end side with respect to a location where the characteristic of the flexible tube 
However Ikeda, in the same field of endeavor, teaches changing a force (outside pressure) quantity acting on the distal end (Fig. 7A near 71(7)) 10of the insertion section (Fig. 1 insertion unit 7) from the insertion target body (Fig. 17A [0071] “…a plurality of pressure detecting units 722E … detecting pressure from outside on the flexible tube portion 72…”), by changing a characteristic ([0023] “…changing the hardness of the hardness variable element 723 also changes the bending rigidity of the segment 721”) of the flexible tube section (Fig. 1 flexible tube portion 72 which comprised of segments 721); and calculating information relating to a deformation force quantity (bending rigidity) that is force that restores bending of the 15insertion section (Fig. 1 insertion unit 7) on the proximal end side with respect to a location where the characteristic of the flexible tube section is changed, the changing the force quantity (bending rigidity) acting on the distal end of the insertion section (Fig. 1 insertion unit 7) being executed based on the 20information relating to the deformation force quantity ([0017] “under control by the control device 6, the bending rigidity can be independently changed for each of the plurality of segments 721. Then, the flexible tube portion 72 can be curved according to the shape of the body cavity wall when it is exposed to the body cavity wall in vivo by independently changing the bending rigidity for each plurality of segments 721 under control by the control device 6.”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohline in view of Ikeda in further view of Sekiguchi et al. (Patent No. US 5482029) hereinafter Sekiguchi. 
In regard to claim 5, Ohline in view of Ikeda, as set forth above with respect to claim 1, fail to  teach the flexible tube insertion apparatus according to claim 1, further comprising a change start 
However Sekiguchi, in the same field of endeavor, teaches the flexible tube insertion apparatus according (Fig. 1 endoscope section 3) further comprising a change start determination circuitry (Fig. 77 and 78) configured to determine a start of a characteristic change (deformation) of the flexible tube characteristic changer (Fig 78 shape memory spring 905) by the flexible tube 15characteristic controller ([column 23 lines 6-30] “…it is possible to control the flexibility by making use the difference in the heat produced by passing current and the differences in the deformation starting temperature of the shape memory alloys…”).
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to have a change start determination circuitry configured to determine a start of a characteristic change of the flexible tube characteristic changer by the flexible tube 15characteristic controller when using multiple compositions of shape memory alloy are used in order to control manipulation of individual segments of the endoscope flexible pipe 4 having shape memory alloy that start the deformation process at different temperatures [column 23 lines 6-51]). 

In regard to claim 6, Ohline in view of Ikeda and further view of Sekiguchi, as set forth above with respect to claim 1 and 3, teach the flexible tube insertion apparatus (Fig. 1 endoscope section 3) further comprising a pattern recognition circuitry (Fig. 7 flexible pipe flexibility pattern data base 209) configured to recognize a bend shape pattern of the insertion section (Fig. 1 comprising endoscope flexible pipe 4, curved portion 5, and non-flexible portion 6), 20the flexible tube characteristic controller (Fig. 7 main frame unit 202) being configured to change the characteristic of the flexible tube characteristic changer, based on a bend pattern shape of the insertion section that is preset in the pattern recognition circuitry ([column 8 lines 18-21] “…a flexible pipe flexibility pattern data base 209 for storing flexibility control data in the form of patterns to facilitate insertion of the flexible pipe.”), and the bend shape 25information of the insertion section calculated by the shape calculator (Fig. 3 control circuit 13, [column 6 lines 61-66] “…control circuit 13 for controlling current passed through the shape memory alloy wires 12 provided for each segment…when some segments required to be harden…current flows through the shape memory alloy wires 12 of the selected segments, so that the shape memory alloy wires 12 of the corresponding segments are hardened.”). 
Furthermore, it is known in the art before the effective filing date of the claimed invention that “segments whose flexibility can be changed are easily selected by the operator under remote control in accordance with flexibility patterns obtained when the endoscopes were inserted in the past…improve endoscope insertion and …reduce the burden on both the operator and the patient to be examined during the endoscope examination, in particular when the large intestine is diagnosed or remedied” ([column 1 line 62 – column 2 line 5]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohline in view of Ikeda in further view of Stevens-Wright (Patent No. US 5383582) hereinafter Stevens-Wright. 
In regard to claim 12, Ohline in view of Ikeda, as set forth above with respect to claim 1, Ikeda teaches the bendable section (Fig. 1 flexible tube portion 72) constitutes the flexible tube characteristic changer (Fig. 3A hardness variable element 723).
Ohline in view of Ikeda, fail to  teach the flexible tube insertion apparatus according 5to claim 1, wherein the bendable section includes a first bendable section, and a second bendable section that is provided on a proximal end side of the first bendable section and constitutes the flexible tube characteristic changer, and 10the second bendable section is bendable in the same direction as the first bendable section.
(Fig. 2 tubular distal section 16), and a second bendable section (Fig. 2 tubular proximal section 15) that is provided on a proximal end side (Fig. 2) of the first bendable section (Fig. 2 tubular distal section 16),  and 10the second bendable section (Fig. 2 tubular proximal section 15) is bendable in the same direction as the first bendable section (Fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Ohline in view of Ikeda, and have the bendable section includes a first bendable section, and a second bendable section that is provided on a proximal end side of the first bendable section and constitutes the flexible tube characteristic changer, and 10the second bendable section is bendable in the same direction as the first bendable section, as taught by Stevens-Wright.
Furthermore, it is known in the art before the effective filing date of the claimed invention that “improving localization techniques and accessing additional sites…” by alternating the steering during placement of the distal end allows the surgeon to “…traverse paths having many sharp bends and …negotiate multiple changes of direction through any or all of the 3 perpendicular planes of movement” [column 2 lines 1-11]. 

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795  

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795